DETAILED ACTION
Summary
Claims 1-7 are pending in the application. Claims 1-7 are rejected under 35 USC 112(b). Claims 1-7 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/9/2020.  These drawings are unacceptable.
The drawings are objected to because Fig. 8, Box S832 recites “Selected Signal from Received Signal”. It should recite “Select Doppler Signal from Received Signal”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition precedent are not met (MPEP 2111.04(II)). 
Claim 1 recites “changing image displaying mode by suspending the displaying of the Doppler image and updating the ultrasound image, in response to the at least one selected from the average magnitude, the maximum value, and the minimum value is less than or equal to a threshold value thereof”. Claim 1 is a method claim, and the step of “suspending the displaying of the Doppler image and updating the ultrasound image” is a contingent limitation which only occurs in response to “the at least one selected from the average magnitude, the maximum value, and the minimum value is less than or equal to a threshold value thereof”. Per MPEP 2111.04(II), the broadest reasonable interpretation of the claim does not require the suspending step to occur, and only requires “calculating at least one selected from an average magnitude, a maximum value, and a minimum value of the Doppler signal”.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed (MPEP 2111.04(II)). Claim 4 requires structure capable of performing the limitation of “suspend generation of the Doppler data, selects a received signal for generating the ultrasound image from among the received signals, and update the ultrasound image based on the received signal for generating the ultrasound image” even if the condition of “at least one selected from an average magnitude, a maximum value, and a minimum value is less than or equal to a threshold value thereof” is not met. Claim 6 requires a structure capable of having “the at least one processor suspends the updating of the ultrasound image and generates the Doppler data again” even when the condition of “in response to the Doppler signal is included in the received signals” is not met. Claim 7 requires a non-transitory computer readable recording medium which changes the “image display mode by suspending the displaying of the Doppler image and updating ultrasound image” even when the condition of “at least one selected from the average magnitude, the maximum value, and the minimum value is less than or equal to a threshold value thereof” is not met.

Claim Objections
Claims 1, 4, 6, and 7 are objected to because of the following informalities:
Claim 1 recites “changing image displaying mode” in line 11. It should recite “changing an image displaying mode”.
Claim 1 recite “the minimum value is less than or equal to a threshold value thereof”. It should recite “the minimum value being less than or equal to a threshold value thereof”.
Claim 4 recite “the minimum value is less than or equal to a threshold value thereof”. It should recite “the minimum value being less than or equal to a threshold value thereof”.
Claim 6 recites “in response to the Doppler signal is included in the received signals”. It should recite “in response to the Doppler signal being included in the received signals”.
Claim 7 recites “changing image displaying mode” in line 11. It should recite “change an image displaying mode”.
Claim 7 recite “the minimum value is less than or equal to a threshold value thereof”. It should recite “the minimum value being less than or equal to a threshold value thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “suspending the displaying of the Doppler image”. It is not clear if suspending the display means a cessation of the displaying of the Doppler image (so only an ultrasound image is shown), or if it means not displaying newly generated Doppler images (while formerly generated images can remain on the display). Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 3 recites “changing image displaying mode” in line 4. It is not clear if this is referring to the image displaying mode set forth in claim 1, or if this is setting forth a new image displaying mode. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 4 recites “select a received signal for generating the ultrasound image from among the received signals, and update the ultrasound image based on the received signal for generating the ultrasound”. It is not clear how the ultrasound image can be updated based on the received signal, when the same received signal is used for generating the ultrasound image. The same received signal is used for both generating the ultrasound image, and updating the ultrasound image. The image would be identical if it is generated from the same signal. Clarification as to how the ultrasound image is updated is required. For the purposes of examination, the claim will be interpreted as a different received signal is used to update the ultrasound image.
Claim 7 recites “suspending the displaying of the Doppler image”. It is not clear is suspending the display means a cessation of the displaying of the Doppler image (so only an ultrasound image is shown), or if it means not displaying newly generated Doppler images (while formerly generated images can remain on the display). Clarification is required. For the purposes of examination, the latter definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S PGPub 2012/0059262 A1) in view of Moehring et al. (U.S PGPub 2007/0016050 A1). 
Regarding claim 1, Clark teaches a method of generating a medical image by using a medical imaging apparatus (Abstract), the method comprising: 
acquiring received signals [0002]+[0034];
acquiring an ultrasound image and displaying the acquired ultrasound image [0003]+[0005]; 
acquiring a Doppler signal corresponding to a sample volume [0018]+[0019] set on the ultrasound image [0021]; 
changing image displaying mode by suspending, the displaying of the Doppler image and updating the ultrasound image [0023]+[0034].
While Clark teaches the system displays Doppler signals [0004]+[0034], Clark fails to explicitly teach generating a Doppler image based on the Doppler signal and displaying the generated Doppler image. While Clark teaches switching between the image displaying modes based on movement of the ultrasound probe [0023], Clark fails to explicitly teach calculating at least one selected from an average magnitude, a maximum value, and a minimum value of the Doppler signal, or the mode changing in response to the at least one selected from the average magnitude, the maximum value, and the minimum value is less than or equal to a threshold value thereof.
Moehring teaches a method for Doppler imaging of a sample (Abstract). This system generates a Doppler image based on Doppler signals and displays the generated Doppler image [0006]+[0033]. This system determines whether the Doppler probe is properly aimed by comparing the average amplitude to a threshold, and if the amplitude is below a threshold the system determines the ultrasound probe should be moved [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Clark to generate and display a Doppler image, as taught by Moehring because this provides easier visualization for medical professionals for determining the location of blood vessels, as recognized by Moehring [0006]. It further would have been obvious to one of ordinary skill in the art to modify the system of Clark to use an average Doppler value being less than a threshold as an indication that the probe needed to be mode (and therefore the display mode needed to be changed) because this provides an easier to use method for locating blood flow and simplifies aiming the ultrasonic probe, as recognized by Moehring [0007]-[0008].
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Clark further teaches wherein the Doppler image comprises at least one of a color Doppler image and a Pulsed Wave (PW) Doppler image [0019].
Regarding Claim 4, Clark teaches a medical imaging apparatus (Abstract) comprising: 
an ultrasound transceiver (Fig. 1, component 5) configured to transmit ultrasound signals to an object and receive ultrasound echo signals reflected from the object [0002]+[0034]; and 
at least one processor (Fig. 1, component 7) [0034] configured to: 
acquire received signals based on the ultrasound echo signals received from the ultrasound transceiver [0002]+[0034], 
select a Doppler signal corresponding to a sample volume set [0018]+[0019] on the an ultrasound image from among the received signals [0021], 
generate Doppler data based on the Doppler signal [0004]+[0034], 
suspend generation of the Doppler data [0034], select a received signal for generating the ultrasound image from among the received signals [0023] (one of ordinary skill would recognize that in order to update the ultrasound image, received signals corresponding to the imaging mode [0002]+[0003] must be selected and analyzed), and update the ultrasound image based on the received signal for generating the ultrasound image [0023]+[0034].
While Clark teaches the system displays Doppler signals [0004]+[0034], Clark fails to explicitly teach generate a Doppler image based on the Doppler data. While Clark teaches switching between the image displaying modes based on movement of the ultrasound probe [0023], Clark fails to explicitly teach in response to at least one selected from an average magnitude, a maximum value, and a minimum value of the Doppler signal is less than or equal to a threshold value thereof.
Moehring teaches a method for Doppler imaging of a sample (Abstract). This system generates a Doppler image based on Doppler signals and displays the generated Doppler image [0006]+[0033]. This system determine whether the Doppler probe is properly aimed by comparing the average amplitude to a threshold, and if the amplitude is below a threshold the system determines the ultrasound probe should be moved [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Clark to generate and display a Doppler image, as taught by Moehring because this provides easier visualization for medical professionals for determining the location of blood vessels, as recognized by Moehring [0006]. It further would have been obvious to one of ordinary skill in the art to modify the system of Clark to use an average Doppler value being less than a threshold as an indication that the probe needed to be mode (and therefore the display mode needed to be changed) because this provides an easier to use method for locating blood flow and simplifies aiming the ultrasonic probe, as recognized by Moehring [0007]-[0008].
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Clark further teaches medical imaging apparatus of claim 4, wherein the Doppler image comprises at least one of a color Doppler image and a Pulsed Wave (PW) Doppler image [0019].
Regarding Claim 7, Clark teaches a non-transitory computer-readable recording medium including program code (Fig. 1, component 7) [0034] that, when executed by one or more processors, causes a medical imaging apparatus (Abstract) to: 
acquire received signals [0002]+[0034]; 
acquire an ultrasound image and displaying the acquired ultrasound image [0003]+[0005]; 
acquire a Doppler signal corresponding to a sample volume [0018]+[0019] set on the ultrasound image [0021]; 
changing image displaying mode by suspending the displaying of the Doppler image and updating the ultrasound image [0023]+[0034]. 
While Clark teaches the system displays Doppler signals [0004]+[0034], Clark fails to explicitly teach generating a Doppler image based on the Doppler signal and displaying the generated Doppler image. While Clark teaches switching between the image displaying modes based on movement of the ultrasound probe [0023], Clark fails to explicitly teach calculating at least one selected from an average magnitude, a maximum value, and a minimum value of the Doppler signal, or the mode changing in response to the at least one selected from the average magnitude, the maximum value, and the minimum value is less than or equal to a threshold value thereof.
Moehring teaches a method for Doppler imaging of a sample (Abstract). This system generates a Doppler image based on Doppler signals and displays the generated Doppler image [0006]+[0033]. This system determine whether the Doppler probe is properly aimed by comparing the average amplitude to a threshold, and if the amplitude is below a threshold the system determines the ultrasound probe should be moved [0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Clark to generate and display a Doppler image, as taught by Moehring because this provides easier visualization for medical professionals for determining the location of blood vessels, as recognized by Moehring [0006]. It further would have been obvious to one of ordinary skill in the art to modify the system of Clark to use an average Doppler value being less than a threshold as an indication that the probe needed to be mode (and therefore the display mode needed to be changed) because this provides an easier to use method for locating blood flow and simplifies aiming the ultrasonic probe, as recognized by Moehring [0007]-[0008].

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Moehring as applied to claims 1 and 4, respectively, above and further in view of Angelsen et al. (U.S Patent 4,559,952).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the updating of the ultrasound image comprises: determining the Doppler signal is included in the received signals; and changing image displaying mode by suspending the updating of the ultrasound image and displaying the Doppler image again, in response to the Doppler signal being included in the received signals.
Angelsen teaches an ultrasound system for both Doppler and echo imaging (Abstract). This system updates the echo image when the received signals are echo signals (Fig. 9) (Col 9-10, lines 64-8). When the received signal is a Doppler signal (it is determined a Doppler signal is in the received signal) the system stops updating the ultrasound image and instead displays the directly measure Doppler image (Col 6, lines 43-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the combination so the system, if it is determined that a Doppler signal is in the received signal suspend updating the echo signal and display the Doppler image again, as taught by Angelsen, because, conventionally, an ultrasound system cannot obtain echo and Doppler data simultaneously, as taught by Angelsen (they are interleaved). Therefore, if the system determines that it is imaging in Doppler mode and is receiving Doppler signals, the system is no longer obtaining echo data and cannot update the echo image data, while the system is now able to obtain Doppler data and can therefore update the Doppler data, as recognized by Angelsen (Fig. 9) (Col 3, lines 15-27).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the at least one processor suspends the updating of the ultrasound image and generates the Doppler data again, in response to the Doppler signal is included in the received signals.
Angelsen teaches an ultrasound system for both Doppler and echo imaging (Abstract). This system updates the echo image when the received signals are echo signals (Fig. 9) (Col 9-10, lines 64-8). When the received signal is a Doppler signal (it is determined a Doppler signal is in the received signal) the system stops updating the ultrasound image and instead generates the directly measure Doppler image (Col 6, lines 43-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the combination so the system, if it is determined that a Doppler signal is in the received signal suspend updating the echo signal and display the Doppler image again, as taught by Angelsen, because, conventionally, and ultrasound system cannot obtain echo and Doppler data simultaneously, as taught by Angelsen (they are interleaved). Therefore, if the system determines that it is imaging in Doppler mode and is receiving Doppler signals, the system is no longer obtaining echo data and cannot update the echo image data, while the system is now able to obtain Doppler data and can therefore update the Doppler data, as recognized by Angelsen (Fig. 9) (Col 3, lines 15-27).

Response to Arguments
Applicant’s arguments, see pg. 13-14, filed 12/9/2020, with respect to the rejection of claims 1, 4, and 7 under Nakaya have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Clark in view of Moehring. Therefore, claims 1, 2, 4, 5, and 7 are now rejected under 35 USC 103 as detailed above.
Applicant’s arguments with respect to claims 3 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Nakaya is no longer relied on to reject claims 3 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793